DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 8-11 and 14-29 are pending and examined below. This action is in response to the claims filed 7/9/21.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(f) filed on 7/9/21, regarding 35 U.S.C. § 112(f) interpretation are persuasive in view of amendments filed 7/9/21. 35 U.S.C. § 112(f) interpretations are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112(a) filed on 7/9/21, regarding 35 U.S.C. § 112(a) rejections are persuasive in view of amendments filed 7/9/21. 35 U.S.C. § 112(a) rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 7/9/21, regarding 35 U.S.C. § 101 rejections are persuasive in view of amendments filed 7/9/21. 35 U.S.C. §101 rejections are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 and 103 filed on 7/9/21, regarding 35 U.S.C. § 102 and 103 rejections are persuasive in view of amendments filed 7/9/21. 35 U.S.C. §102 and 103 rejections are withdrawn.

However, upon further consideration, a new ground(s) of rejection is made in view of Brooks et al. (US 7,311,058) and Hess, JR et al. (US 2003/0034423) below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8-11, 14, 17, 19, 22-23, 25-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bradenham et al. (US 2014/0336853) in view of Brooks et al. (US 7,311,058).

Regarding claims 8 and 14, Bradenham discloses a system for automatically optimizing ship performance including a ship managing device for supporting an efficient voyage of a ship, the device comprising (Abstract): 
a memory configured to store at least one table providing a plurality of rates of fuel consumption, each rate of fuel consumption associated with a respective first voyage condition set by a combination of a trim, a ship speed, and a draft (¶23-24 and ¶40 – historic trip data corresponding to the recited first voyage condition where draft/trim and displacement information, ship speed data corresponding to the recited combination of trip, ship speed, and draft which is analyzed from a table which correlates the operational parameters with fuel consumption data); and 
a processor configured to: acquire a second voyage condition measured during a voyage of the ship, the second voyage condition set by a combination of a trim, a ship speed, and a draft (¶23-24 and ¶40-41 – current data relative to trip data corresponding to the recited second voyage condition where draft/trim and displacement information, ship speed data corresponding to the recited combination of trip, ship speed, and draft); 
identify from the at least one table a current rate of fuel consumption associated with the trim, the ship speed and the draft of the second voyage condition (Fig. 4 and ¶40-41 – current operation data correlated with fuel consumption data where draft/trim and displacement information, ship speed data corresponding to the recited combination of trip, ship speed, and draft); 
identify from the at least one table a lowest rate of fuel consumption when at least one of the trim, the ship speed and the draft of the second voyage condition is fixed and at least one of the trim, the ship speed and the draft of the second voyage condition varies (Fig. 4 and ¶39-41 – optimal performance parameters of lower fuel consumption inherently consists of the best lower fuel consumption therefore lowest rate where draft/trim and displacement information, ship speed data corresponding to the recited combination of trip, ship speed, and draft); 
determine a deviation between the current rate of fuel consumption and the lowest rate of fuel consumption (Fig. 4 and ¶39-41 – optimal performance parameters of lower fuel consumption inherently consists of the best lower fuel consumption therefore lowest rate); 
calculate an improvement rate of fuel consumption based on the deviation between the current rate of fuel consumption and the lowest rate of fuel consumption (Fig. 4 and ¶39-; and 
display the improvement of rate of fuel consumption and the at least one of the trim, the ship speed and the draft associated with the lowest rate of fuel consumption that is not fixed to notify a user of an adjustment to the at least one of the trim, the ship speed and the draft to improve the fuel consumption of the ship (Fig. 4 and ¶39-44 – performance computing device 12 may indicate the difference between the optimal speed and the required schedule maintenance speed to provide information to ship operators that may be utilized to revise scheduling practices corresponding to the recited display improvement for the deviation between current rate and lowest rate where optimal performance parameters of lower fuel consumption inherently consists of the best lower fuel consumption therefore lowest rate. The schedule maintenance speed corresponding to the recited current fixed rate where the suggested changes corresponding to the recited not fixed consumption).
While Bradenham does disclose planning optimal performance parameters, it does not explicitly disclose the adjustment in the middle of a trip nor inclusion of a fixed parameter however Ito discloses a marine vessel Brooks discloses an automated trim tab adjustment system including generate an output to control one of the trim, the ship speed, and the draft of the ship based on the adjustment initiated by the user (Col. 10, line 61 – Col. 11 line 10 – automatic trim adjustment corresponding to the recited generate a control output to control .
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trip planning system of Bradenham with the automatic trim adjustment of Brooks in order to improve the fuel economy of the boat (Brooks – Col. 3, Lines 12-17).

Regarding claims 9 and 22, Bradenham further discloses determine a reduction of fuel consumption estimated to be consumed in a remaining distance of the voyage based on the remaining distance of the voyage and the improvement of rate of fuel consumption when the trim is varied (¶23 and ¶27 - excess time required to transit corresponding to the recited remaining distance of the voyage where trip information includes time and distance of voyage); and 
display the determined reduction of fuel consumption (Fig. 4 and ¶39-44 – providing information about the difference between current and optimal corresponding to the recited display the reduction).  

Regarding claims 10 and 23, Bradenham further discloses identify which range of a plurality of ranges of improvement of rate of fuel consumption the calculated  improvement of fuel consumption is within (range of  improvement is being interpreted using BRI to refer to ; 
and display indicia indicative of the identified range of improvement of rate of fuel consumption (¶44-46 – potential cost savings including trip information, costs information and revenue information as well as optimal speeds and other values are displayed). 

Regarding claims 11 and 25, Bradenham further discloses wherein the first voyage condition of the at least one table includes weather conditions (¶23 – historic data may include wind state, air temperature, weather data, sea state (i.e., wave height, choppiness)).

Regarding claims 17 and 26, Bradenham further discloses subsequent second voyage conditions are measured during the voyage of the ship at a predetermined time interval (¶38-41 – obtained data is continually updated over relevant time periods or may even be real-time corresponding to the recited predetermined time intervals).  

Regarding claims 19 and 28, Bradenham further discloses each one of the ship speed and the draft of the second voyage condition is a fixed condition when identifying from the at least one table a lowest rate of fuel consumption (Fig. 4 and ¶39-44 – optimal performance parameters of lower fuel consumption inherently consists of the best lower fuel consumption therefore lowest rate. The schedule maintenance speed corresponding to the recited current fixed rate).  


s 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bradenham et al. (US 2014/0336853) in view of Brooks et al. (US 7,311,058), as applied to claims 8 and 14 above, further in view of Naidenov et al. (US 4,872,118).

Regarding claims 15 and 16, Bradenham further discloses draft/trim and displacement information, ship speed data (¶23-24) but does not explicitly disclose the definitions of trip however Naidenov discloses a system for automated monitoring of trim and stability of a vessel including the trim is a difference between a forward draft and an aft draft of the ship, wherein the forward draft is a vertical distance from a bottom of the ship to a waterline at a forward location of the ship, and the aft draft is a vertical distance from the bottom of the ship to the waterline at an aft location of the ship (col. 3, lines 45-50 – where it is well known that the trim is the difference between the aft and fore draft).  
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the trim definitions of Naidenov with the system for automatically optimizing ship performance of Bradenham in view of Brooks in order to allow for better fuel management using various inputs such as trim, draft and speed.

Claims 18, 20, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Bradenham et al. (US 2014/0336853) in view of Brooks et al. (US 7,311,058), as applied to claims 8 and 14 above, further in view of Gaynor et al. (US 7,143,363).

the trim, ship speed and draft varies (¶22-24) it does not explicitly disclose the use of predetermined increments.
However Gaynor discloses a method for displaying marine vessel information including the rate of fuel consumption associated with the first voyage condition is recorded by a predetermined increment (col. 4, lines 20-40 – preselected ranges and predetermined speeds based on the given conditions including trim, depth etc.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the preselected conditions of Gaynor with the system for automatically optimizing ship performance of Bradenham in view of Brooks in order to assign preselected control parameters to ship control/display functions (Gaynor - col. 4, lines 20-40).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bradenham et al. (US 2014/0336853) in view of Brooks et al. (US 7,311,058), as applied to claims 8 and 14 above, further in view of Hess, JR et al. (US 2003/0034423).

Regarding claims 21 and 24, while Bradenham does disclose optimizing fuel efficiencies, it does not explicitly disclose optimizing within different fuel efficiency improvement ranges however Hess discloses a method for optimizing vehicular operations including at least one of the ranges of the plurality of ranges of improvement of the rate of fuel consumption include at least one of a rate of fuel consumption less than one percent (1%), greater than or equal to one percent (1%) to less than two percent (2%), greater than or equal to two percent (2%) to less than five percent (5%) and greater than or equal to five percent (5%) (Table 1 on page 3 discloses a series of different parameter combinations with calculated output efficiencies ranging from less than 1% through to over 5%. The combination of parameter optimization of Bradenham in view of Brooks with the tabular output consisting of fuel efficiency across different ranges of Hess meets the elements as claimed).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the parameter optimization of Bradenham in view of Brooks with the tabular output consisting of fuel efficiency across different ranges of Hess in order to optimize vehicular performance (Hess - ¶3).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ito (US 5,043,727) discloses a display system for marine vessels including adjusting trim angle to optimize efficiency under maximum vessel speed (Col. 1, lines 15-22).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/HUNTER B LONSBERRY/            Supervisory Patent Examiner, Art Unit 3665